Citation Nr: 1013330	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-39 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chondromalacia of the bilateral knees (hereinafter 
"bilateral knee disability") and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board notes that the RO framed the issue as entitlement 
to service connection for chondromalacia, bilateral knees as 
the issue was previously denied by a September 2002 rating 
decision.  However, the Veteran's claim noted that he wanted 
to reopen his claim for a bilateral knee condition.  In 
addition, the medical evidence of record includes an opinion 
relating degenerative changes of the knees to active service.  
Therefore, the issue has been recharacterized as entitlement 
to service connection for a bilateral knee disability as 
shown on the title page of the decision.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (Although the Veteran's 
claim identifies a specific diagnosis, it cannot be a claim 
limited only to that diagnosis, but must rather be considered 
a claim for any related disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that 
the Secretary obtains in support of the claim.)

In January 2010, the Veteran presented testimony at a 
personal hearing conducted by the use of video conference 
equipment at the Muskogee RO before Kathleen K. Gallagher, a 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  A 
transcript of this personal hearing is in the Veteran's 
claims file.

As will be discussed in greater detail below, the Veteran's 
claim has been reopened on the basis of new and material 
evidence; however, additional development is necessary prior 
to adjudication of the claim for service connection.  
Therefore, the issue of entitlement to service connection for 
a bilateral knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 2002 RO rating decision is final.    

2.  The evidence received since the September 2002 RO rating 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral knee disability.  

CONCLUSIONS OF LAW

1.  The September 2002 RO rating decision is final.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1103 (2009).

2.  The evidence received subsequent to the September 2002 RO 
rating decision is new and material and the claim for service 
connection for a bilateral knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.              
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The duty to notify 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection and, therefore, regardless of 
whether the requirements of Kent have been met in this case, 
no harm or prejudice to the appellant has resulted.  Thus, 
the Board concludes that the current laws and regulations as 
they pertain to new and material evidence have been complied 
with, a defect, if any, in providing notice and assistance to 
the Veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for chondromalacia 
of the bilateral knees was previously denied by a September 
2002 RO rating decision.  The Veteran was provided 
notification of his appellate and procedural rights and did 
not appeal the decision.  Therefore, the decision is final.  
38 C.F.R. § 20.1103.  

The Veteran submitted a claim to reopen his claim for service 
connection in January 2006.  

 Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.          § 3.156(a).  The Court has held that when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds). 

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the previous denial in 
September 2002 consists of the service treatment records and 
VA treatment records.  The September 2002 RO rating decision 
denied the Veteran's claim for service connection because the 
evidence showed that chondromalacia of the bilateral knees 
existed prior to service and that there must be evidence of 
worsening of a preexisting condition in order to establish 
service connection by aggravation.  There was no evidence 
that the condition permanently worsened as a result of 
service.   

As the previous denial of service connection was premised on 
a finding that there was no evidence that the Veteran's 
current disability was permanently worsened during his 
military service, for evidence to be new and material, (i.e., 
relating to unestablished facts necessary to substantiate the 
claim and raising a reasonable possibility of substantiating 
the claim), the evidence would have to tend to show that the 
Veteran's disability was permanently aggravated by active 
military service.   

The evidence associated with the claims file subsequent to 
the September 2002 RO rating decision includes VA treatment 
records, lay statements, the Veteran's statements and hearing 
testimony, and a September 2006 letter from Dr. S.E.  The 
Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the September 2002 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection.  In 
particular, the Board finds that the September 2006 letter 
from Dr. S.E. is material.  Dr. S.E. stated that there was no 
evidence of any chondromalacia that existed prior to the 
Veteran's military service.   After reviewing the service 
treatment records, Dr. S.E. opined that it was at least as 
likely as not that the Veteran's current chondromalacia and 
degenerative changes of the knees is the same one listed in 
his service treatment record and this constitutes a confirmed 
diagnosis of chondromalacia and degenerative changes in both 
knees.  Thus, as the medical evidence appears to contend that 
the Veteran did not have a preexisting disability and that 
his current disability is related to active service, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for chondromalacia, bilateral knees.  However, as 
is discussed below, the Board is of the opinion that further 
development is necessary before the merits of the Veteran's 
claim can be adjudicated.






ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral knee 
disability is reopened, and to this extent only, the appeal 
is granted.


REMAND

Reason for Remand:  To provide a VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran has claimed entitlement to service 
connection for a bilateral knee disability.  The RO 
previously denied the Veteran's claim for service connection 
on the basis that the Veteran had a preexisting bilateral 
knee disability that was not aggravated by active service.  
However, the Board observes that the September 1960 
enlistment examination report shows that the Veteran's lower 
extremities were clinically evaluated as normal.  The report 
did not reveal any notations with respect to the Veteran's 
knees.  Further, the September 1960 report of medical history 
shows that the Veteran specifically denied experiencing a 
bone or joint deformity or a "trick" or locked knee.   

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003). Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

Here, the Board concludes that there is insufficient evidence 
to show that a bilateral knee disability clearly and 
unmistakably preexisted service.  As noted above, the 
September 1960 enlistment examination report showed that the 
lower extremities were clinically evaluated as normal and 
there was no notation regarding any knee problems.  During 
service, the first notation related to problems with the 
knees is in an October 1960 service treatment record.  The 
Board acknowledges that the Veteran reported preservice 
injuries to his knees and the Medical Board concluded that 
the Veteran's bilateral knee disability preexisted service 
and was not aggravated therein.  However, the Medical Board 
appeared to base its conclusion solely on the Veteran's 
reports of preservice injuries to his knees.  There was no 
medical evidence showing a disability prior to active 
service.  Therefore, the Board finds that there is no clear 
and unmistakable evidence to show that the bilateral knee 
disability existed prior to active service.  As a matter of 
law, the presumption of soundness cannot be rebutted, and the 
Board must find that a bilateral knee disability did not 
preexist his period of service.  Therefore, the issue is 
whether a bilateral knee disability was incurred during the 
Veteran's active service.  See Wagner v. Principi, 370 F.3d 
1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  VAOPGCPREC 3-03 (July 16, 
2003).

The service treatment records reveal that the Veteran was 
first seen for complaints related to his knees in October 
1960.  In a November 1960 service treatment record and a 
December 1960 service treatment record, it was noted that the 
Veteran had a diagnosis of chondromalacia of both knee 
joints.  However, the December 1960 x ray showed that there 
was no evidence of a fracture and the January 1961 x ray 
noted that there was no evidence of chondromalacia.  The 
claims file is completely absent for any evidence of a 
bilateral knee disability for more than 35 years after 
separation from active service.  The VA treatment records 
dated in the 2000s show that the Veteran had minimal 
degenerative changes and were absent for any evidence of 
chondromalacia.  The Veteran's private physician, Dr. S.E. 
submitted a letter in September 2006.  In the letter, Dr. 
S.E. explained that there was no evidence that any 
chondromalacia existed prior to military service and that the 
Veteran had a traumatic event that occurred in March 1961, 
when he was placed in an abnormal and unusual position when 
trying out for the Airforce wrestling team.  Since that time, 
he had increasing problems over the years with knee pain, 
decreased range of motion, decreased strength, and arrived at 
the diagnosis of chondromalacia.  After reviewing the service 
treatment records, Dr. S.E. opined that it was at least as 
likely as not that the current chondromalacia and 
degenerative changes of the knees was the same one listed in 
the service treatment records.  Dr. S.E. further noted that 
radiographically, there were some degenerative changes on the 
right knee and the left knee revealed degenerative changes; 
however, it was recommended that the Veteran have an MRI of 
the right and left knee for further evaluation and that at 
the time, the Veteran did appear to have chondromalacia with 
degenerative joint disease.  In reviewing the letter, the 
Board observes that Dr. S.E. did not appear to take into 
account that although the Veteran was initially diagnosed 
with chondromalacia during active service, the January 1961 x 
ray, conducted shortly before separation from active service, 
did not show any evidence of chondromalacia and the December 
1960 x ray did not reveal any evidence of a fracture.  In 
addition, Dr. S.E. concluded that the Veteran appeared to 
have chondromalacia and degenerative joint disease, but that 
further evaluation in the form of an MRI was recommended.  

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to determine 
whether the Veteran has a current diagnosis of chondromalacia 
and degenerative joint disease of the knees.  As noted above, 
Dr. S.E. specifically noted that further evaluation was 
recommended with respect to the Veteran's diagnoses.  In 
addition, in rendering his opinion as to etiology, Dr. S.E. 
noted that the traumatic event occurred in March 1961, after 
the Veteran's separation from active service.  Furthermore, 
Dr. S.E. did not appear to note that there was an absence of 
any bilateral knee disability for more than 35 years after 
separation from active service.  Although VA may not order 
additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant, see Mariano v. Principi, 
17 Vet. App. 305, 312 (2003), VA has discretion to determine 
when additional information is needed to adjudicate a claim.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating 
that VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make a 
determination on the Veteran's claim); Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  Thus, 
the Board must remand this matter to obtain a VA examination 
prior to adjudicating the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81( 2006), Colvin v. Derwinski, 1 Vet. App. 
at 175.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a bilateral knee 
disability.  A copy of the claims file and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims file and 
the examination findings, including the 
service treatment records, VA treatment 
records, September 2006 letter, the 
examiner should render any relevant 
diagnoses pertaining to the claim for a 
bilateral knee disability.  Specifically, 
the Board is interested as to whether the 
Veteran has a current diagnosis of 
degenerative joint disease and/or 
chondromalacia.  

Additionally, the examiner should state a 
medical opinion as to whether it is at 
least as likely as not that any current 
bilateral knee disability began during the 
Veteran's period of active service.   

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


